COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of B.M.

Appellate case number:       01-18-00898-CV

Trial court case number:     18-CJV-021629

Trial court:                 County Court at Law No. 2 of Fort Bend County

       Appellant, B.M., has filed a notice of appeal of the trial court’s “Waiver of
Jurisdiction and Order of Transfer to a Criminal District Court Pursuant to Texas Family
Code Section 54.02(a).” See TEX. FAM. CODE ANN. §§ 54.02, 56.01(c)(1)(A). We abated
the appeal, remanded the case, and directed the juvenile court to determine whether
appointed counsel should be allowed to withdraw from representation of appellant and
new counsel should be appointed to represent appellant on appeal. See id. § 56.01(d)(2),
(3). The trial court clerk has filed a supplemental clerk’s record that contains a signed
docket sheet notation, stating “Cary Faden [appointed] to replace Brian Middleton” and
“Ralph Gonzalez allowed to [withdraw] from case.”
       Accordingly, we reinstate the appeal on the Court’s active docket. The Clerk of
this Court is directed to note Cary Faden’s appearance as appointed counsel for appellant
on appeal, and Brian Middleton’s and Ralph Gonzalez’s withdrawal as counsel for
appellant on the docket of this Court. Ralph Gonzalez’s motion to withdraw as counsel,
filed on December 7, 2018, is dismissed as moot.
      Appellant’s brief is due to be filed in this Court no later than 20 days from
the date of this order. No extensions will be granted absent extraordinary
circumstances. 1 See TEX. R. APP. P. 38.6(a), (d).



1
       This Court is required to bring the appeal to final disposition within 180 days of October
       3, 2018, the date the notice of appeal was filed, so far as reasonably possible. See Order
       Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
       Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
                                               1
      It is so ORDERED.

Judge’s signature:     /s/ Julie Countiss
                      Acting individually    Acting for the Court

Date: __January 3, 2019___




                                             2